Motion by appellant for reargument of his motion to dispense with printing and for assigned counsel, granted. On reargument, the decision handed down April 3, 1961 (ante, p. 660), is amended by striking out the provision that the appeal will he heard on six copies of appellant’s typewritten brief and by substituting a provision that the appeal will be heard on six copies of appellant’s handwritten brief; one copy thereof to be served on the District Attorney. The brief shall include a copy of the opinion, if any, rendered by the court below. Appellant’s time to perfect the appeal is enlarged to the October Term, beginning October 2, 1961; appeal ordered on the calendar for said term. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.